DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G. Munsell on March 5, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, lines 12-13: 	“defining a cross-section flow area between the pressure recovery device and the air cleaning assembly, the cross-sectional flow area”

Claim 1, lines 21-22: 	“an inlet flow axis is defined normal to the[[a]] cross-sectional flow area of the pressure recovery”
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 15 being substantively 
a fuselage (aircraft AC); 
an air intake (air inlet 54) extending through the fuselage (fig. 5); 
an air cleaning assembly positioned over the air intake (the frame surrounding the air inlet 54, fig. 6); and 
a pressure recovery device (air inlet assembly 50) including an outer wall (air scoop 52) positioned above the air cleaning assembly (fig. 5) and defining a cross-sectional flow area between the device pressure recovery device and the air cleaning assembly (figs. 5 and 6), wherein: 
a distance from a forward edge of the outer wall to the air cleaning assembly is greater than a distance from an aft edge of the outer wall to the air cleaning assembly (as shown in fig. 8); and 
an inlet flow axis is defined normal to the cross-sectional flow area of the pressure recovery device at the forward edge (as shown in annotated fig. 8 below).
Braeutigam (US 2014/0158833 A1) teaches the aircraft is a rotorcraft (abstract) comprising a rotor assembly (fig. 1).
Nager et al. (US 2013/0037122 A1) teaches an engine exhaust port (exhaust opening 66) extending through the fuselage (figs. 1 and 3); the air intake (inlet opening 46) extending through the fuselage (fig. 3) forward from, and adjacent to, the engine exhaust port (fig. 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRADY W FRAZIER/Examiner, Art Unit 3647